WRIGHT, Presiding Judge.
An appeal is taken by the plaintiff from a judgment in favor of defendant in an action of detinue.
Appellant’s brief is eight pages in length, including certificate of service. It consists of one page of statement of facts, two pages of propositions of law and two and one-half pages of argument. The text of the argument is nothing more than an exact restatement of the first four propositions of law and a slight expansion of the fifth. There is no statement of the case and no reference in the “brief” to any assignment of error.
 A brief is insufficient which contains only general propositions of law without argument relating them to an assigned error. Zanaty v. Hagerty, 280 Ala. 232, 191 So.2d 516, Piper Ice Cream Co. v. Midwest Dairy Products Corp., 279 Ala. 471, 187 So.2d 228, Parker v. Muse, 47 Ala.App. 84, 250 So.2d 688. For failure of appellant to reasonably comply with Supreme Court Rule 9, the judgment of the trial court is affirmed.
Affirmed.
BRADLEY and HOLMES, JJ., concur.